Citation Nr: 0513178	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of  20 percent 
rating for a low back disability with L3-4 radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1983 to 
September 1997.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 1998 rating action that granted service 
connection for a low back disability with L3-4 radiculopathy 
and assigned an initial 10 percent rating therefor from 
September 27, 1997.  A Notice of Disagreement with the 10 
percent rating was received in January 1999, and a Statement 
of the Case (SOC) was issued subsequently that month.  A 
Substantive Appeal was received in February 1999, and a 
Supplemental SOC (SSOC) was issued in April 1999.  Inasmuch 
as the veteran has disagreed with the initial disability 
rating assigned following the initial grant of service 
connection, the Board has characterized the issue in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In June 2000, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  The RO continued the denial of the claim (as 
reflected in a February 2000 SSOC).  

In July and December 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran and her representative were notified of that 
development by letters of November 2002 and April 2003, 
respectively.  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
June 2003, the Board Board remanded this matter to the RO, 
for completion of the actions requested on remand, and 
consideration of the claim in light of the additional 
evidence.  As reflected in a July 2003 SSOC, the RO continued 
denial of an initial rating in excess of 10 percent for a low 
back disability with L3-4 radiculopathy, and returned the 
matter to the Board.  

In October 2003, the Board again remanded this case to the RO 
for further development of the evidence and for due process 
development.  By rating action of December 2004, the RO 
granted an initial 20 percent rating for a low back 
disability with L3-4 radiculopathy from September 27, 1997, 
and a SSOC was issued subsequently that month.  The matter of 
an initial rating in excess of 20 percent remains for 
appellate consideration.

For the reasons set forth below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action on her part is required.  


REMAND

Unfortunately, the Board's review of the record reveals that 
further RO action on this claim is warranted, even though it 
will, regrettably, further delay an appellate decision.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

In the October 2003 remand, the Board's requests included 
obtaining additional medical records.  The RO was instructed 
that, if additional medical records were received, the RO was 
to obtain supplemental opinions from the April 2003 VA 
orthopedic and neurological examiners as to whether, in view 
of the additional medical evidence received, any previous 
medical conclusions reached should be revised or amended.  
Appellate review discloses that, although additional 
pertinent medical evidence was received from the Columbia, 
South Carolina VA Medical Center (VAMC), the RO failed to 
refer this case to the April 2003 VA medical examiners for 
the requested supplemental opinions.  

Under the circumstances, the Board finds that Stegall 
requires that this matter be remanded to the RO for 
compliance with the prior remand, and to obtain supplemental 
statements from both VA doctors who examined the veteran in 
April 2003, if available, to resolve the remaining question 
on appeal.  The Board emphasizes that only additional 
statements based on the current evidence of record are 
sought, not additional examinations of the veteran, unless 
such examinations are unavoidable.

On remand, the RO should also obtain and associate with the 
claims file all outstanding medical records of treatment 
and/or evaluation of the veteran for her low back disability 
from the Columbia VAMC from February 2002 to the present 
time.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1) (2004).  

The action identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2004).  However, identification of specific action 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
  
1.  The RO should request that the 
Columbia VAMC furnish copies of all 
records of medical treatment and/or 
evaluation of the veteran's service-
connected low back disability from 
February 2002 to the present time.  The 
RO should follow the procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims file.

2.  After any additional medical records 
are associated with the claims file, the 
RO should obtain supplemental opinions 
from the April 2003 VA orthopedic and 
neurological examiners as to whether, in 
view of the additional medical evidence 
received, any previous medical 
conclusions reached should be revised or 
amended.  The orthopedic physician should 
also offer an opinion as to whether, over 
any 12-month period from September 2002 
up to the present time, the veteran 
experienced or experiences 
"incapacitating episodes" due to her 
low back disability having a total 
duration of (a) at least 2 weeks but less 
than 4 weeks, or (b) at least 6 weeks (an 
"incapacitating episode" being a period 
of acute signs and symptoms that require 
bed rest prescribed by a physician and 
treatment by a physician).  The complete 
rationale for the conclusions reached 
should be set forth in printed 
(typewritten) reports.

The RO should only arrange for the 
veteran to undergo further examination(s) 
if such examination(s) is/are 
unavoidable.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


